OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 19 January 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) filed 22 January 2021 has been considered by the Examiner.

Response to Amendment
The Amendment filed 31 March 2021 has been entered. Claim 9 has been canceled and new claim 21 has been added. As such, claims 1-8 and 10-21 remain pending; claims 1-7, 10, and 12-20 have been previously withdrawn (non-elected species and non-elected invention(s)); and claims 8, 11, and 21 are under consideration and have been examined on the merits. 
Applicant’s amendments to the claims have overcome the objection to claim 8 previously set forth in the Non-Final Office Action. The aforesaid objection has been withdrawn. 
Applicant’s amendments to the claims have overcome the rejection of claim 9 under 35 U.S.C. 112(b) previously set forth. As such, the 112(b) rejection has been withdrawn. The amendments have also overcome the rejection(s) of claims 8 and 11 under 35 U.S.C. 103 over Notenbomer; of claims 8, 9 and 11 under 35 U.S.C. 103 over Rainer; and of claims 8 and 11 under 35 U.S.C. 103 over Notenbomer in view of Holmes, respectively, all previously set forth in the Non-Final Office Action. 
However, it is noted that new grounds of rejection are set forth herein, necessitated by Applicant’s amendments to the claims. 

Claim Interpretation
In order to facilitate compact and expedient prosecution of the instant application, the Examiner has set forth below the interpretation of claim 8, made in accordance with Applicant’s specification, which forms the basis of the subsequent rejection(s) set forth under 35 U.S.C. 103.
With respect to the claimed term “interleaving” as recited in the phrase “interleaving particle or bead”, it is noted that Applicant’s specification does not disclose an explicit definition for interleaving, and does not disclose any structural, physical, or compositional/chemical limitations associated with the particle or bead that render it ‘interleaving’ or ‘capable of interleaving’ or ‘capable of being interleaved’. Applicant’s specification is directed toward the use of the cation exchange resin, where the particle 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 4,101,460; “Small”) (newly cited).
Regarding claim 8, Small discloses an ion exchange composition including cation exchange resin particles (referred to therein as “Component B”), where said cation exchange resin particles are, inter alia, polyvinylpyridine particles which include “strong acid” cation exchanging sites on the outer surface thereof comprising sulfonate functional groups [Abstract; col 2, 1-22, 64; col 3, 35-39, 44-49; col 5, 25-27, 35-39; col 7, 33-36]. As is understood by one of ordinary skill in the art, the particles exchange their associated ions (often referred to as ‘mobile cations’) with ions of similar charge  which are to be removed from solution, such as the mobile cations being exchanged with metal cations in solution [col 6, 10-19]. The mobile cation of the cation exchange resin particle (available for exchange with cations in solution) may be H+ ions or the like [col 6, 54-63].  The cation exchange resin particles have a particle size of about 0.1 to about 5 microns [col 2, 9-11]. 
In view of the interpretation of claim 8 set forth above, the cation exchange resin particles of Small read on the claimed interleaving material comprising an interleaving particle or bead, wherein the interleaving particle or bead comprises a cation exchange resin including polyvinyl pyridine (claim 8).
Regarding the interleaving material being, as claimed, ‘stain-inhibiting’ and where the cation exchange resin is ‘configured to sequester cations leached from glass’, it is noted that Applicant’s specification discloses that the interleaving materials scavenge select ions, thereby precluding the formation of alkaline species that lead to staining inter alia, polyvinyl pyridine [0031; claim 8], where the mobile cation is, inter alia, H+, and where the particle size of the cation exchange resin is from 0.1 µm to 3 mm [0031-0033]. 
Therefore, given that the cation exchange resin particle of Small is substantially identical to that which is claimed and disclosed in terms of the resin species being polyvinylpyridine, having a particle diameter within Applicant’s disclosed range, where the mobile cation may be H+, and which is capable of exchanging for metal cations (of which one of ordinary skill in the art recognizes includes sodium), in the absence of factually supported objective evidence to the contrary, the cation exchange resin particle of Small (set forth above) would have inherently possessed the property of stain-inhibition (that is, would have been capable of inhibiting stain formation via the mechanism of ion exchange as disclosed by Applicant) and inherently been ‘configured to sequester cations leached from glass’, thereby reading on in totality the stain-inhibiting interleaving material of claim 8.  
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Regarding claim 11, with regard to the claimed stain-inhibiting interleaving material further comprising a second cation exchange resin, it is noted that Applicant’s specification sets forth that the second cation exchange resin can be a second particle or bead which is optionally different from the first ion exchange resin [0030]. In other words, since the claim does not recite that the first and second cation exchange resins are required to be different, under the broadest reasonable interpretation of the claim as guided by Applicant’s specification, the claimed second cation exchange resin can simply be another particle or bead of the first resin. 
As such, given that Small refers throughout to “particles”, it logically flows and one of ordinary skill in the art recognizes, that Small discloses multiple particles, where at least one particle reads on the claimed first cation exchange resin, and another, separate particle reads on the claimed second cation exchange resin. 
Additionally or alternatively, given that Small discloses different resins (other than polyvinylpyridine) for use as the cation exchange particles [col 2, 55-65; col 3, 35-39], of which would have been recognized by one of ordinary skill in the art as suitable/functional equivalent cation exchange resins for the purpose of ion exchange (see MPEP 2144.06(II) & MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized two or more different cation exchange resins for the particles, such as polyacrylates or poly(vinyl aromatic) resin particles in addition to the polyvinylpyridine particles, as the courts have held that it is prima facie
Regarding claim 21, as set forth above, the cation exchange resin particle of Small includes ‘strong acid’ cation exchanging sites on the outer surface of the particle, of which are sulfonate functional groups, which function to sequester (metal) cations. Also set forth above, the mobile cation of the cation exchange resin particles is H+. As such, one of ordinary skill in the art recognizes that the aforesaid sulfonate functional groups, when charged with the H+ mobile cation before ion exchange, are sulfonic acid groups, of which read on the limitations of claim 21, where the functional group is sulfonic acid. 

Claims 8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Holmes (US 2009/0270306; “Holmes”) (previously cited).
Regarding claims 8, 11, and 21, Small discloses the cation exchange resin particles set forth above in the rejection of claims 8, 11, and 21 under 35 U.S.C. 103 (not repeated herein for the sake of brevity of the correspondence). As set forth, Small discloses that the cation exchange resin is suited for exchange of metal cations, and can be utilized in aqueous solutions requiring the aforesaid exchange action. In addition, Small discloses that the cation exchange resin particles may be utilized in strongly basic media which causes silica substrates (i.e., glass) to disintegrate [col 2, 23-26]. 
Small does not explicitly recite the intended use of the cation exchange resin as being an interleavant material disposed between adjacent glass sheets for the protection thereof. 
Holmes is directed toward the protection of glass sheets during storage and transportation [0001] through the use of a stain inhibitor which acts to neutralize alkali (ions) leached to the surface of glass in the presence of water [Abstract]. Specifically, in discussing the nature of the problem with which the inventor was concerned, Holmes discloses that sheets of glass are vulnerable to staining due to corrosion of the glass surface during storage, and also due to damage caused by transit rub, both of which result in poor surface quality of the glass [0002]. Known solutions to the aforesaid problem include disposing an interleavant between adjacent glass sheets, where common interleavants are paper or polymethylmethacrylate (PMMA) beads [0002].
Further, in detail, Holmes discloses that storing glass in humid conditions causes water to adsorb onto the surface of the glass, where staining occurs when the water reacts with the silicate network of the glass. The water diffuses into the glass and exchanges for alkali glass components, particularly sodium and potassium (metal cations), which then leach to the surface of the glass and dissolve in surface water to form an alkaline (basic) solution. The alkaline solution then can attack and dissolve the glass, creating etch pits, or can react with calcium and magnesium ions (components of the glass) at the surface of the glass to form insoluble salts, which deposit a precipitate on the glass [0003, 0026]. Given the aforesaid, Holmes teaches that there is therefore a need for a stain inhibitor which reduces the staining on the surface of the glass and which does not act to promote leaching of the alkali content that leads to the dissolution of the silicate network of the glass [0010]. As such, in totality, Holmes reasonably teaches that there is a need for an interleavant material which is disposed between, i.e., interleaved between glass sheets which can counteract the formation of the alkaline 
Small and Holmes are both directed toward materials associated with the removal of unwanted species of alkali earth metal (sodium and potassium) cations in solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the cation exchange resin particles of Small as an interleavant material disposed between adjacent glass sheets in order to protect the surfaces thereof by preventing formation of an alkaline solution at the aforesaid surface through ion-exchange interaction for the leached sodium and potassium cations, as is taught by Holmes, as Small teaches that the cation exchange resin is suited for exchange of metal cations with H+ ions; can be utilized in any aqueous solution (i.e., the surface water on the glass); is particularly useful in alkaline solutions which erode silica-substrates; and as such, would have been recognized by one of ordinary skill in the art as a material which is suitable for the intended purpose thereof (see MPEP 2144.07). 
The cation exchange resin of modified Small would have comprised all of the features discussed above/herein, and would have been disposed between adjacent . 

Response to Arguments
Applicant’s arguments, see Remarks filed 31 March 2021, page 7, with respect to the objection to claim 8 previously set forth in the Non-Final Office Action, have been fully considered by the Examiner and are found persuasive. The aforesaid objection has been withdrawn due to amendments remedying the issues.
Applicant’s arguments, see Remarks ages 7 and 8, with respect to the rejection of claims 8 and 11 under 35 U.S.C. 103 over Notenbomer previously set forth in the Non-Final Office Action, have been fully considered by the Examiner and are found persuasive. Notenbomer does not teach a cation exchange resin which reads on any of the claimed species recited in claim 8. As such, the aforesaid rejection has been withdrawn. It is noted that the rejection of claims 8 and 11 under 35 U.S.C. 103 over Notenbomer in view of Holmes has also been withdrawn for the reasons set forth herein.
Applicant’s arguments, see Remarks page 8, with respect to the rejection of claims 8, 9, and 11 under 35 U.S.C. 103 over Rainer previously set forth in the Non-Final Office Action, have been fully considered by the Examiner and are found persuasive. Rainer does not teach a cation exchange resin which reads on any of the species recited in claim 8. As such, the aforesaid rejection has been withdrawn. 
However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art Small, said new grounds necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782